DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending, of which Claims 5 and 6 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1, 2, 3, 4, 7 and 8 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
This application discloses the following patentably distinct species of the control portion of the endoscope apparatus:
The first embodiment of Fig(s). 1-10;
The second embodiment of Fig(s). 11-12; and 
The third embodiment of Fig(s). 13-20.
The species are independent or distinct because they require different parts with different specifications and configurations thereof.  In addition, these species are not obvious variants of each other based on the current record.
This application also discloses the following patentably distinct species of the progress information display portion: 
The first embodiment of Fig(s). 2-3;
The second embodiment of Fig(s). 4-5; 
The third embodiment of Fig(s). 7-8;
The fourth embodiment of Fig(s) 9;
The fifth embodiment of Fig(s) 10; and 
The sixth embodiment of Fig(s). 12.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species each have different configurations of how information is tracked, saved, and displayed as well as different times during observation that the information is tracked, saved, and displayed; also they are numerous enough to add to the search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Spinelli (Reg. No. 39,533) on 08/24/2021 a provisional election was made without traverse to prosecute the invention of species a, and subspecies d; readable on claims 1, 2, 3, 4, 7 and 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to 

Claim Interpretation
Claim 1 recites “a three-dimensional model image visually confirmable in a predetermined line-of-sight direction.”  For purposes of examination, this limitation is interpreted to mean the three-dimensional model image (e.g., M3, Fig. 2) rotates along with a change in the line-of-sight direction of the surgeon), based on paragraph [0043] of the specification.
Claim 1 recites “progress information … to be visually confirmed.” For purposes of examination, this limitation is interpreted to mean the progress information is displayed for a user/surgeon to see and interpret, based on paragraph [0099] of the specification.
Claim 8 recites “wherein the processor generates the three-dimensional model image where an observed area and an unobserved area are distinguishable from each other.”  The use of the word “where” is interpreted to mean that the three-dimensional model image incorporates therein progress information identifying an observed area of the observation target and an unobserved area of the observation target based at least on paragraphs [0053] and [0099] of the disclosure.  Although not formally rejected, for clarity of the record, Examiner suggests amending the claim to clarify the relationship between the three-dimensional model image and the information identifying an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP6128796B2 to Fujita et al. (Examiner is using US PG PUB 2015/0223670 hereinafter “Fujita” as the English translation of JP6128796B2 for the rejection herein) in view of Coffey et al. (US PG PUB 2015/0049081; hereinafter “Coffey”).
As to Claim 1, Fujita discloses an endoscope apparatus comprising: 
an endoscope (e.g., soft endoscope, Fig. 2A) configured to acquire an image of an inside of a subject (e.g., paragraph [0058] “Light entering into the image acquisition opening 34 is received by the image acquisition section 32 that performs image acquisition”); and 
(e.g., controller 66, Fig. 1B, paragraph [0071]); wherein the processor 
generates three-dimensional model data of the subject (e.g., paragraph [0065], [0066], whereby paragraph [0134] makes clear the two-dimensional images can be three-dimensional; “…the inserting state display 642 is not limited to such a display as in the two-dimensional views 6421 and 6422 … a display may be carried out in a three-dimensional view 6423 as shown in FIG. 15”); 
generates a three-dimensional model image based on the generated three-dimensional model data (e.g., paragraph [0134]; “…the inserting state display 642 is not limited to such a display as in the two-dimensional views 6421 and 6422 … a display may be carried out in a three-dimensional view 6423 as shown in FIG. 15”; whereby the image in Fig. 15 is a 3D model image created from the model data);
generates progress information (e.g., markings 646, paragraph [0097]) enabling a progress state of observation by the endoscope to be visually confirmed as a ratio (e.g., paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner notes paragraphs [0005] and [0006] of Applicant’s disclosure acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.”) on an observation target (e.g., insertion subject, “when the insertion subject 2 is a human organ, the information may be constituted by presuming a physical constitution” paragraph [0075]) based on the three-dimensional model data (e.g., paragraphs [0098] – [0100].  Examiner also notes Applicant acknowledges at paragraph [0003] “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.”).
Fujita discloses the processor generates a three-dimensional model image based on the generated three-dimensional model data, as noted above; but Fujita does not appear to specifically disclose the processor generates a three-dimensional model image visually confirmable in a predetermined line-of-sight direction, as required by Claim 1.
Fujita also does not appear to specifically disclose the processor associates the progress information with the three-dimensional model image and presents the progress information relative to the three-dimensional model image side by side.
Coffey broadly teaches a computer-implemented medical visualization system for manipulating and visualizing anatomical items, such as organs (paragraph [0004]).  The same paragraph of Coffey goes on to discuss that models of such anatomical items may be obtained from medical imaging of an actual subject, such as by obtaining digital data generated by magnetic resonance imaging (MRI) machines and computer (e.g., paragraph [0004]).  Coffey also teaches producing images that can be colored for more ready interpretation (paragraph [0009]) and further that users may interact with the models of the anatomical items in various manners including zooming in and out and rotating a model so that they appear to view it from different angles and different distances (paragraph [0025]).  Coffey also broadly teaches the display of information of various types in a multitude of ways, including responsive to a user selection, concurrently with other information, adjacent on a display screen and as a separate display e.g., data on a spreadsheet (e.g., paragraph [0062], [0064], [0066], [0068], [0083]). 
Accordingly, Coffey teaches generating a three-dimensional model image (e.g., 112, Fig. 1, paragraph [0028], which is done on a processor of the computer) visually confirmable in a predetermined line-of-sight direction, based on generated three-dimensional model data (e.g., Fig. 1 with user 110, paragraph [0029] “computer 104 adjusting a display of the model 112, such as rotating the display to the right when the user 110 is determined to have moved to the left, so that the user receives the visual impression that he has moved slightly around the model to the left.”  Examiner notes the art combination is further supported by the additional disclosure in Fujita at paragraph [0131] that the 2D/3D images can be rotated in accordance with the viewing direction of the endoscope); and
(e.g., paragraph [0036] teaching additional information is applied to the 3D model for visualization by the user such that the model image incorporates the additional information in the display thereof, see also e.g., paragraph [0061], paragraph [0090] describing how different information is color coded and added to the model image for visualization of that information on the model of the organ for assistance with comprehensive understanding of the state of the organ) and presents the information relative to the three-dimensional model image side by side (e.g., paragraph [0072] describing displaying the model image and additional information (a spreadsheet) side by side).
The remainder of the claim limitation is met since, as noted above, Fujita discloses the additional information is progress information identifying which areas have been observed and which areas still need to be observed (as outlined in Applicant’s disclosure with respect to the progress information) and Coffey broadly discloses displaying a multitude of types of information incorporated with and alongside the 3D model image such that Coffey is capable of adding the progress information of Fujita to the 3D model image and is motivated to do so since Coffey teaches annotating the 3D model with additional information for visualization thereof as well as displaying information separately and concurrently with the annotated 3D model image.
It would have been prima facie obvious to one having ordinary skill in the art to provide the capabilities of the computer-implemented medical visualization system for manipulating and visualizing organs as taught by Coffey, and more specifically, the 3D image generation, manipulation and visualization, to the system of Fujita for the (paragraph [0011] of Coffey).
As to Claim 2, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the progress information (e.g., markings 646, paragraph [0097]) includes information showing a ratio of volume of an observed area to volume of a prespecified area of the subject (e.g., paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood, and the prespecified area of the subject can be interpreted as the entirety of an organ, for example. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 3, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses a position/orientation detection sensor configured to detect position information and orientation information when the endoscope acquires the image (e.g., 5, Fig. 4, paragraph [0057], [0067], [0068]), 
wherein the processor generates the three-dimensional model data while the processor causes a position relationship among endoscopic images of a plurality of frames acquired by the endoscope to be adjusted based on the position information and the orientation information about each frame since (e.g., paragraph [0072] – [0074]).
As to Claim 4, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the subject includes a plurality of partial areas; and the progress information includes information showing a ratio of a number of observed partial areas to a total number of partial areas that the subject includes (e.g., paragraph [0098], and paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 7, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the progress information further includes information showing a number of already marked targets relative to a number of targets to be marked (e.g., paragraph [0098] and paragraph [00105], “when the operator of the soft endoscope device that is the inserting tool 3 controls the control section 66, it is possible to securely display and output the only calculation results that are required for the operator (the current position, the observed position, an affected position, a position required to be extracted, etc.).”  Since the markings are able to be visualized and counted, the ratio of what areas have been observed and what areas have been only partially observed and what areas are unobserved are easily tabulated and understood. Examiner also notes Applicant acknowledges at paragraph [0003] of their disclosure “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.” Examiner notes paragraphs [0005] and [0006] acknowledge it is known to mark the observation status of a target area with visual markers and “using such endoscopic observation support techniques, it is possible to visually determine approximate positions of and an approximate number of unobserved areas, which is useful for preventing oversight.).
As to Claim 8, Fujita and Coffey disclose the endoscope apparatus according to Claim 1, as discussed above.
Fujita further discloses wherein the processor generates the three-dimensional model image where an observed area and an unobserved area are distinguishable from each other (e.g., paragraph [0104] and [0118]. Examiner also notes Applicant acknowledges at paragraph [0003] “presenting an unobserved area to a surgeon on the generated three-dimensional model image is known.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 20060200024 to Knapp disclosing marking renal pelvis calyces of a kidney to track status of removing/treating kidney stones.
US PG PUB 20170220754 to Harrah disclosing 3D modeling of an organ 
US PG PUB 20120327186 to Kitamura disclosing 3D modeling of an organ
US PG PUB WO2014139021A1 to Piron disclosing intramodal synchronization of surgical data as claimed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 


/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795